Name: Commission Regulation (EEC) No 2646/87 of 31 August 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 87 Official Journal of the European Communities No L 248/65 COMMISSION REGULATION (EEC) No 2646/87 of 31 August 1987 altering the specific agricultural conversion rates applicable in the rice sector Whereas account should be taken, with effect from 1 September 1987, of the new specific conversion rates esta ­ blished in this sector by Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (*) as last amended by Regulation (EEC) No 1955/87 (*), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 1636/87 (2), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 9 (2) thereof, Whereas the 1987/88 marketing year in the rice sector begins on 1 September 1987 ; whereas prices in ECU for rice sector products in the said marketing year have been fixed at a higher level than in the preceding marketing year ; Article 1 &gt; The Annex to Commission Regulation (EEC) No 3294/86 Q is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 4. ( «) OJ No L 186, 6. 7. 1987, p . 1 . 0 OJ No L 304, 30 . 10 . 1986, p . 25. No L 248/66 Official Journal of the European Communities 1 . 9 . 87 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 48,2869 = DM 2,34113 = Dkr 8,93009 = Dr 177,751 = Pta 157,451 = FF 7,85183 = £ Irl 0,783898 = Lit 1 690,42 = F1 2,63785 = £ 0,787378